                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


In Re: William W. Cole, Jr.

WILLIAM W. COLE, JR. ,

                     Appellant,

v.                                                           Case No: 6:19-cv-699-Orl-40

LORI PATTON, PRN REAL ESTATE
AND INVESTMENTS, LTD. and NANCY
ROSSMAN,

                     Appellees.
                                         /

                                         ORDER

       This cause comes before the Court without oral argument on Appellant’s Motion

for Judicial Notice or, in the Alternative, to Supplement Record (Doc. 20 (the “Motion”)),

and Appellees’ Response in Opposition (Doc. 22). With briefing complete, the matter is

ripe. Upon consideration, the Motion is due to be granted in part and denied in part.

I.     BACKGROUND

       Appellant moves this Court to judicially notice, or supplement the record with, two

documents: (A) a segment of the “transcript from a trial in a related adversary proceeding,”

and (B) “public record information from the Orange County Property Appraiser’s website

regarding” geographical boundaries of a property at issue in In re Englander, 156 B.R.

862 (Bankr. M.D. Fla. 1992). (Doc. 20, p. 2; Docs. 20-1, 20-2). As to the transcript

material, Appellant contends that judicial notice is proper because its contents are

“directly relevant to the issues on appeal” and taking such notice would serve the interests

of justice. (Doc. 20, pp. 4–5). As to the property appraiser website information, Appellant
maintains judicial notice is proper because it is a government record regarding

geographical boundaries that are not subject to reasonable dispute. (Id. at pp. 5–6).

       Appellees oppose judicial notice of both exhibits. With respect to the transcript,

Appellees submit, in part, that Appellant neglected to introduce the transcript testimony

in the trial from this underlying bankruptcy case and therefore waived the right to present

such evidence here. (Doc. 22, p. 7). As to the property appraiser website information,

Appellees likewise assert that information should have been introduced in the underlying

bankruptcy case, and further argue that the information has little probative value. (Id. at

pp. 8–9).

II.    STANDARD OF REVIEW

       “The court may take judicial notice at any stage of the proceeding.” Fed. R. Evid.

201(d). Federal Rule of Evidence 201 controls the judicial notice determination of

adjudicative facts—that is, “the facts of the particular case.” Fed. R. Evid. 201(a) advisory

committee’s notes to 1972 proposed rules. The Court may take judicial notice of “a fact

that is not subject to reasonable dispute because it: (1) is generally known within the trial

court’s territorial jurisdiction; or (2) can be accurately and readily determined from sources

whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). The Eleventh

Circuit has cautioned that judicial notice should be employed sparingly because it

“bypasses the safeguards which are involved with the usual process of proving facts by

competent evidence.” Shahar v. Bowers, 120 F.3d 211, 214 (11th Cir. 1997). “[T]he kinds

of things about which courts ordinarily take judicial notice are (1) scientific facts: for

instance, when does the sun rise or set; (2) matters of geography: for instance, what are




                                              2
the boundaries of a state; or (3) matters of political history: for instance, who was

president in 1958.” Id.

          Generally, a court can take judicial notice of “what was said and what the judge

ruled in another court proceeding, as such matters are not subject to reasonable dispute;

however, the Court may not take judicial notice of any statements for their truth, as the

veracity of statements are subject to reasonable dispute.” Walter v. McIntosh, No. 6:13–

cv–472–Orl-37GJK, 2013 WL 4028189, at *1 (M.D. Fla. Aug. 7, 2013) (citing Amcal Gen.

Contractors, Inc. v. Ace Am. Ins. Co., No. CV 09–06134 DDP (RCx), 2009 WL 3398355,

at *3 (C.D. Cal. Oct. 20, 2009) (“[A] court may take judicial notice of the undisputed

matters of public record, i.e., the fact that hearings and prior proceedings took place, and

what was said in those proceedings, but it may not take judicial notice of disputed facts

stated in public records for their truth.”)).

III.      DISCUSSION

          A.     Exhibit A: Testimony Transcript from Related Proceeding

          Appellant’s   motion for judicial notice of the transcript segment from trial

proceedings in a separate but related bankruptcy case is due to be denied.

          The Court is guided by In re SI Restructuring Inc., 480 F. App’x 327 (5th Cir. 2012)

(per curiam), 1 where the court affirmed a district court’s refusal to take judicial notice of

filings from a prior but related bankruptcy action. Like Appellant here, the Restructuring

appellants sought judicial notice of “testimony and evidence [from a proceeding in] the




1      “Unpublished opinions are not controlling authority and are persuasive only insofar as
       their legal analysis warrants.” Bonilla v. Baker Concrete Const., Inc., 487 F.3d 1340,
       1345 (11th Cir. 2007).



                                                3
same court, in a related proceeding, over which the same judge presided.” Id. at 328. 2

The court noted that the appellate record in a bankruptcy appeal is limited to papers,

exhibits, transcripts, and docket entries from the underlying bankruptcy proceeding.

Restructuring, 480 F. App’x at 328–29 (citing Fed. R. Bankr. P. 8006, Fed. R. App. P. 10).

Next, the court cited the general rule that “a court cannot take judicial notice of the factual

findings of another court,” id. at 329 (quoting Liberty Mut. Ins. Co. v. Rotches Pork

Packers, Inc., 969 F.2d 1384, 1388 (2d Cir.1992)), before concluding, “We see no reason

to require a court to take judicial notice of the contents of evidence not properly introduced

in the bankruptcy proceeding[.]” Id.

       The Court finds that Appellant’s motion for judicial notice of Exhibit A is due to be

denied. As in Restructuring, Appellant seeks to admit for this Court’s consideration

testimony from a separate action. Appellant fails to explain why this evidence was not

admitted, or similar evidence not developed, in the underlying bankruptcy action.

Accordingly, the transcript testimony is unfit for judicial notice.

       B.     Exhibit B: Property Appraiser Website Information

       Appellant’s request that the Court take judicial notice of the information from the

property appraiser’s website is due to be granted. Despite Appellee’s objections, the

information sought to be considered—geographical information accessed from a

government agency’s website—falls squarely within the class of materials suitable for

judicial notice. See Shahar, 120 F.3d at 214; Kahama VII, LLC v. Space Coast Builder

and Contractors, Inc., Case No. 6:12-cv-454-Orl-19DAB, 2013 WL 12161440, at *16 n.21



2   Cf. Doc. 20, p. 4 (arguing for judicial notice because the “transcript [comes from] a
    related proceeding involving these same parties[, which] was heard by the same
    Bankruptcy Judge”).



                                               4
(M.D. Fla. Jan. 28, 2013). Appellee’s concerns about what arguments Appellant will make

from the evidence are misplaced. The fact that the Court now judicially notices Exhibit B

says nothing about the viability of Appellant’s arguments that rely on the exhibit. Indeed,

the Court is dubious of the probative value a 2019 property appraiser’s report would add

to the interpretation of a twenty-seven-year-old       bankruptcy court decision. This

skepticism, however, is not grounds to preclude the exhibit’s consideration.

IV.    CONCLUSION

       Accordingly, it is ORDERED AND ADJUDGED that the Motion is GRANTED IN

PART and DENIED IN PART. The Court takes judicial notice of Exhibit B to the Motion,

located at Docket Entry 20-2. In all other respects, the Motion is DENIED.

       DONE AND ORDERED in Orlando, Florida on July 29, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                            5
